WALD, Chief Judge,
dissenting:
The Hazardous Waste Treatment Council (“HWTC” or “the Council”) seeks in this action to challenge the Environmental Protection Agency's (“the EPA”) "California List” rules. To satisfy our threshold inquiry into standing, the Council has alleged several varied and independent bases to support its right to pursue its claims. I agree with the majority that some of these allegations fail to establish standing. In its rush to dismiss HWTC’s petition, however, the majority has seriously misanalyzed HWTC’s primary standing contention, and in so doing has fundamentally misconstrued and misapplied our customary standing inquiry. For the reasons that follow, I respectfully dissent from the majority’s conclusion that the Council lacks standing in this case.1
I. Prudential Standing
A. The “Zone of Interests” and HWTC’s Claims of Standing
The zone of interests test should be, as the majority contends, elegantly simple in its conception: it is a device that courts employ to ascertain whether Congress, having enacted a statute with broad provisions for standing to challenge agency action thereunder, nevertheless intended to foreclose a suit brought by certain parties who have suffered an “injury” under the statute. The notion underlying the zone of interests test is that even the broad standing envisioned by § 10 of the Administrative Procedure Act, 5 U.S.C. § 702, should be read to impose some limits, so that courts do not entertain suits that seek to “vindicate” interests that Congress had no intention of protecting or regulating. This somewhat abstract objective is grounded in the more practical recognition that courts that decide cases at the behest of peripheral parties who have only the most attenuated (or even nonexistent) stake in the core statutory purposes run the risk of frustrating rather than furthering the balance Congress has struck between competing interests in a given statutory scheme. See Clarke v. Securities Industry Association, 479 U.S. 388, 397 n. 12, 107 S.Ct. 750, 756 n. 12, 93 L.Ed.2d 757 (1987). It behooves us to remember throughout, however, that “at bottom the reviewability question turns on congressional intent.” Id. at 400, 107 S.Ct. at 758. In the present case, the majority has lost sight of this essential purpose, and has crafted instead a new obstacle to stand*306ing that is entirely of its own making. Before addressing the majority’s discussion in this case in any detail, however, I will outline how the court should have gone about finding that standing requirements were satisfied by HWTC in the present case.
The “zone of interests” test for standing was first announced almost twenty years ago in Association of Data Processing Service Organizations, Inc. v. Camp, 397 U.S. 150, 153, 90 S.Ct. 827, 829-30, 25 L.Ed.2d 184 (1970). There the Supreme Court explained that the question of standing under the Administrative Procedure Act goes beyond the constitutional requirement of a “case” or “controversy,” insisting that “the interest sought to be protected by the complainant [be] arguably within the zone of interests to be protected or regulated by the statute or constitutional guarantee in question.” Id. In the ensuing years, the doctrine has given rise to much controversy and confusion, both among courts and commentators.2 Just two years ago, in Clarke, the Supreme Court itself reined in what had become an excessively rigorous application of a doctrine that, in its own words, was “not meant to be especially demanding.” See 479 U.S. at 399, 107 S.Ct. at 757. The Court expressly stated in Clarke that the zone of interests test should be used to infer congressional intent to deny review only “if the plaintiff’s interests are so marginally related to or inconsistent with the purposes implicit in the statute that it cannot reasonably be assumed that Congress intended to permit the suit.” Id. (emphasis added).
By formulating the test so generally, the Supreme Court made it abundantly clear that a presumption should exist that parties who meet the constitutional requirements for standing should be allowed to sue unless it is shown that there is a special reason why their challenge should not be entertained — unless, that is, “would-be plaintiffs [are] not even ‘arguably within the zone of interests to be protected or regulated by the statute____’” Id. at 397, 107 S.Ct. at 756 (quoting Data Processing, 397 U.S. at 153, 90 S.Ct. at 830) (emphasis added). The Court’s admonition to this circuit in particular was that “there need be no indication of congressional purpose to benefit the would-be plaintiff.” Id. 479 U.S. at 399-400 & n. 15, 107 S.Ct. at 757 n. 15 (finding that the contrary approach taken in Control Data Corp. v. Baldrige, 655 F.2d 283, 293-94 (D.C.Cir.1981), was “inconsistent with our understanding of the ‘zone of interest’ test, as now formulated.”). That is, even where Congress does not evidence an express intent to benefit the interests of a certain group or allow a suit at its behest, the “zone of interests” bar cannot be invoked without a finding that it is not even arguable that Congress intended to benefit the members of the petitioner group.
As the majority notes, there are two types of claims under the zone of interests test. First, there are claims that a party is interested by virtue of being regulated by the relevant statutory scheme. In the typical case, such claimants complain of administrative over-regulation. I do not take issue with the majority’s finding in this case, see Maj. op. at 922, that HWTC is not “regulated” for purposes of the zones of interests test when its masochistic-like complaint is that the agency has not constrained it sufficiently.
Second, and more important for this case, however, a party may claim that it has interests that Congress sought to protect through enactment of a regulatory scheme. Ordinarily, such claimants complain that administrative Mwcfer-regulation leaves their interests unprotected in a manner that Congress “arguably” sought to ameliorate. As outlined above, this aspect of the test envisions a loosely defined “zone” into which all interests but those furthest from the collective mind of Congress will fall, and anyone whose interests plausibly do fall within this zone will be entitled to bring challenges alleging under-*307protection of these interests. And as our prior precedents make clear, such an approach recognizes that even in the absence of “apparent” congressional intent to benefit, the zone of interests test imposes no bar on standing so long as some factor “supports an inference that Congress would have intended eligibility.” Hazardous Waste Treatment Council v. EPA, 861 F.2d 277, 283 (D.C.Cir.1988) (“HWTC II”), cert. denied, — U.S.-, 109 S.Ct. 3157, 104 L.Ed.2d 1020 (1989). Thus, prior to today our cases followed the liberal spirit of the Supreme Court in this murky terrain.
Not so in the present case. Astonished by the majority’s conclusion to the contrary, I find that HWTC has easily met the requirements of the zone of interests test and should have been granted standing to sue. Indeed, a proper understanding of the Council’s allegations of standing in this case would, in my view, have obviated the bulk of the majority’s misconceived and, I fear, quite wrong pronouncements about the current state of standing law. The majority’s opinion operates on the premise that HWTC has advanced only one claim of standing on behalf of its members as “intended beneficiaries” under the Hazardous and Solid Waste Amendments of 1984 (“HSWA”), i.e., that Congress sought to bolster the competitive position of firms offering advanced treatment technologies when it enacted the amendments. See Maj. op. at 923-924. Whatever merit I might find in this particular claim as an original proposition,3 the majority is correct that previous opinions of this court have decisively ruled it out of the “zone of interests” cognizable under HSWA. See Maj. op. at 923 (citing HWTC II, 861 F.2d at 282-85; and Petro-Chem Processing, Inc. v. EPA, 866 F.2d 433, 434-36 (D.C.Cir.), cert. denied, — U.S. -, 109 S.Ct. 3157, 104 L.Ed.2d 1020 (1989)).
After disposing of this argument, however, the majority ignores HWTC’s other claims pertaining to its members as “intended beneficiaries. ” Amazingly, the majority relegates to the end of its opinion, under a subpart that is unrelated to its discussion of whether HWTC represents members with interests that Congress sought to protect under the law, HWTC’s principal claim for standing, the one that the Council put forward first and most vigorously — namely, that the EPA’s alleged regulatory laxity injures the interests of owners and operators of hazardous waste land disposal facilities who are members of HWTC. These particular members’ interests, HWTC pleads, persuasively I believe, do fall within the zone of interests sought to be protected. In particular, HWTC alleges that “the [EPA’s] rule[,] [which] improperly permits land disposal at [its members’] facilities of ... wastes which are merely ‘solidified,’ but not treated to levels achievable by the ‘Best Demonstrated Available Technology’ ...[,] necessarily increases the likelihood and severity of potential migration of hazardous constitutents from land disposal facilities into the environment, despite full regulatory compliance and the exercise of best engineering practices by land disposal facility operations.” Affidavit of Richard C. Fortuna (“Aff.”) at 117. HWTC goes on to flesh out the injury to landfill operators’ “consumer environmental interests” by pointing to the myriad practical consequences, beyond destruction or contamination of their land and the surrounding environment, that it alleges the rules will bring in their wake: the likelihood of hazardous constituent migration from land disposal facilities “imposes increased risks of environmental liability for clean-up costs, damages and regulatory penalties upon HWTC.members____” Aff. at 117. Moreover, HWTC alleges that the EPA’s decision to grant generators a “no testing” option “make it more difficult, time consuming and expensive to ensure that restricted California List wastes are not improperly land disposed.” Aff. at mi.
*308In my view, these allegations fall squarely within this circuit’s controlling precedent and compel a conclusion that HWTC should be afforded standing in this case. The alleged injuries to the land surrounding disposal facilities — land that is owned by HWTC members — presents a per se injury of a sort that Congress was centrally concerned with: the literal undermining of the integrity of the environment itself. The very core of the “zone of interests” sought to be protected by HSWA is the assurance that hazardous waste management practices are conducted so as to “minimize the present and future threat to human health and the environment.” 42 U.S.C. § 6902(b). Moreover, congressional attention was directly focused on the potential dangers of underregulated land disposal of liquid wastes. See H.R.Rep. No. 198, 98th Cong., 1st Sess. 31 (1983), U.S.Code Cong. & Admin.News 1983, 5589 (“[Ljiquid hazardous wastes react with other wastes in the landfills and, because of enhanced mobility, present a substantial threat to groundwater resources located beneath the landfill once the liner has been breached.”); S.Rep. No. 284, 98th Cong., 1st Sess. 6 (1983) (“Taken as a whole, the reported bill emphasizes [that] ... waste that is ... generated should be treated, stored, or disposed of so as to minimize the present and future threat to human health and the environment.”). The HSWA’s twin objectives — promotion of human health and preservation of environmental integrity— call to mind immediately two directly interested groups who are the best positioned to vindicate Congress’ purposes: the goal of human health can be pursued by persons who are themselves put at risk, while the integrity of the natural environment that is threatened by under-regulation can be championed by those who own land that is at risk of infection by dangerous hazardous waste. HWTC represents landfill operators, who seek to assure that the wastes that they receive from others and that they then put into the ground will not infect their own land, the lands of their neighbors, groundwater, etc. That their immediate motivation for bringing this suit is economic is, as the majority concedes, of no moment.
These environmental consumer interests are markedly distinct from the noncognizable “competitor interests” by reference both to where the injuries originate and how they are linked to Congress’ concerns in enacting the statute.4 HWTC’s competitor injuries do not flow from the environmental harms themselves, but rather only from the alleged failure of the EPA to regulate sufficiently. They are not causally linked to the primary focus of Congress, environmental degradation. By contrast, the economic injuries asserted on behalf of the owners of land disposal sites arise as a result of, not merely as concomitants to, environmental degradation. It is thus entirely appropriate to find that these latter interests are within the zone created by Congress’ regulatory scheme.
B. The Majority’s Analysis
Had the majority properly analyzed the Council’s allegations of standing in the straightforward manner outlined above, it could have satisfied itself at the threshold that HWTC did indeed represent members who were “arguably” intended to be the “direct” beneficiaries of HSWA. That would have been the end of the standing inquiry, and we could have proceeded to the merits of this case. But the majority’s focus was apparently trained on its effort to rewrite “zone of interests” law, and in the process it lost sight of the Council’s most relevant allegations in this case. Because, however, its rewriting of “zone of interests” law is in my view so fundamentally at odds with Supreme Court and current precedent, I address its most serious errors.
*309At base, the majority’s opinion can best be read as an attempt to reinvigorate the stringent zone of interests requirements that the Supreme Court has condemned. Notably, the majority appears determined to reimpose the requirement that Congress “expressly or directly indicate[]” when it intends to benefit a party’s interests before that party will be granted standing. Maj. op. at 922. This is how the majority casually (and without any acknowledgement that the Supreme Court has flatly rejected such a standard) states the test for its first inquiry under the zone of interests test — as if only those whom Congress “expressly or directly” indicates a desire to benefit cán be seen as “arguably” intended beneficiaries. The unvarnished truth is that no such standard has ever been announced or hinted at since Clarke, and our post-Clarke circuit cases prior to today have allowed standing under the zone of interests test for parties who were arguably intended beneficiaries without any “express or direct” indication by Congress of an intent to benefit. See, e.g., Humane Society of the United States v. Hodel, 840 F.2d 45, 61 (D.C.Cir.1988) (plaintiffs' interests were “hardly at odds with the substantive prescriptions ” of the relevant Acts (emphasis added)).
True, the majority appears to leave open a second, superficially more relaxed possibility of standing for so-called “suitable challengers" — “parties whose interests, while not in any specific or obvious sense among those Congress intended to protect, coincide with the protected interests.” Maj. op. at 922-923 (emphasis added). In prior cases, this suitable challenger analysis, however, was employed only where it was clear that a party was not even plausibly within the zone of protected interests, but where “some factor — some indicator that the plaintiff is a peculiarly suitable challenger of administrative neglect,” HWTC II, 861 F.2d at 283, would support an inference that Congress would not have objected to standing. Thus, in National Cottonseed Products Ass’n v. Brock, 825 F.2d 482, 489-92 (D.C.Cir.1987), cert. denied sub nom. National Cottonseed Products Ass’n v. McLaughlin, 485 U.S. 1020, 108 S.Ct. 1573, 99 L.Ed.2d 889 (1988), we held that 3M had standing to challenge filter requirements on respirators it produced, not because 3M was an even arguably intended beneficiary, but because 3M’s customers were within the zone of interests — the vendor-vendee, relationship was the special factor that made the company a “suitable challenger.” But in today’s decision, this minor safety valve category — the suitable challenger inquiry — has been elevated to become a principal test for all those parties that Congress did not expressly or directly indicate a desire to benefit. The Supreme Court’s “arguably protected” test has been abandoned in the process. And the new “suitable challenger” test that supercedes it is indeed an “especially demanding" one.5 It requires considerably more imagination than I have been able to muster to determine what sorts of interests, as a practical matter, could ever satisfy this second part of the test as it has now been formulated. The majority in this case, for instance, has demonstrated a remarkable willingness to fathom points of divergence between the interests of the members of HWTC and the so-called “intended beneficiaries.” The majority notes that "the immediate interest claimed by the disposal facilities is in avoiding liability,” and that may or may not coincide with the “public interest in protecting human health and the environment.” Maj. op. at 16. Although the only challenges that HWTC raises in this dispute seek more strict environmental regulation — and this is plain from the surface of its claims — the majority fears that parties such as HWTC might, for example, lead us unwittingly to shift liability to waste generators, even though the case before us *310presents no such issue of apportioning liability. This sort of fanciful inquiry into how the challenger might seduce a naive court into taking actions totally outside the ambit of the case before it leaves me with a haunting sense that this “suitable challenger” inquiry — the insistence that parties who are not express recipients of congressional solicitude show that their interests “systematically coincide” with the interests of those who are express beneficiaries— will degenerate in the vast majority of cases into only a phantom category, a pleasing verbal formulation destined to ring hollow in providing any real supplement to the “express” requirement.
The majority, however, asserts that “[t]he Supreme Court has identified” these two inquiries — namely, (1) an express congressional declaration of an intent to benefit, or (2) interests that “coincide” with such expressly protected interests. Maj. op. at 922. Yet one searches in vain for any Supreme Court precedent to support the majority’s approach. The majority has at the same time tightened the requirements for “intended beneficiaries” and put the squeeze on “suitable challengers,” and many litigants that would satisfy the “arguably protected” zone of interests test as conceived by the Supreme Court — such as HWTC in this case — will inevitably fall into the gap that the majority’s approach has created. Make no mistake: the majority’s articulation spells no access to review for sizeable numbers of plaintiffs who meet Article III constitutional tests for standing.
C. The Majority’s “Challenger/Challenge” Dichotomy
As the majority spins out of its “new and improved” zone of interests test, it surfaces several other unfortunate conflicts with existing precedent. Perhaps most notable is its perplexing discussion of whether for purposes of standing we should focus on the challenger or on the challenge in the litigation — as though it is possible to meaningfully separate the two. The Supreme Court, the majority explains, “has yet to rule on the question.” Maj. op. at 925. The majority, however, has no such reluctance: “we have no doubt that it is the interests that the challenger seeks to protect and not the challenge with which we must be concerned.” Id. The problem, of course, is in the irrelevancy of the question itself; it attempts to force a contrived dichotomy between a claimant and his claim. It is obvious from prior standing law that a standing inquiry cannot focus exclusively on whether a particular challenger may sue in the abstract. Rather, standing doctrine requires us to inquire in each case whether this challenger may bring this challenge. It is not possible to determine either prong of this inquiry without reference to the other.
The majority is evidently unaware of our prior cases addressing the zone of interests test that have discussed precisely this point. In 1977, we stated our awareness of “the confusion surrounding the meaning of which interests are relevant to the zone test”:
Essentially, the confusion surrounds what exactly has to fall within the relevant zone: 1) the parties themselves; 2) the interests of the parties in general; or 3) the particular interest the parties are asserting in the litigation. It seems clear to us that the particular interests are the relevant interests in the context of an application of the zone standard.
Tax Analysts & Advocates v. Blumenthal, 566 F.2d 130, 142 n. 76 (D.C.Cir.1977) (citation omitted), cert. denied, 434 U.S. 1086, 98 S.Ct. 1280, 55 L.Ed.2d 791 (1978). By 1987, this court stated that it had become “the settled law of this circuit that ‘the “zone” test is supposed to focus on “the interest asserted by a party in the particular instance.” ’ ” Haitian Refugee Center v. Gracey, 809 F.2d 794, 812 (D.C.Cir.1987) (quoting American Friends Service Comm. v. Webster, 720 F.2d 29, 52 (D.C. Cir.1983)) (emphasis added). Adherence to this traditional approach, however, would require a different result from the majority’s, i.e., HWTC is a suitable challenger in this case, whereas under its novel approach the majority lavishes attention, not on the alleged interests of HWTC in this case, but rather on HWTC’s “meta-standing” — i.e., whether HWTC, considered as a whole, *311should be allowed to challenge the EPA’s alleged under-enforcement of the Hazardous and Solid Waste Amendments of 1984. In effect, the majority would like to look beyond “the interest asserted by [HWTC] in the particular instance,” preferring instead to conduct a more searching and comprehensive inquiry into HWTC’s representation of varied interests in the waste disposal industry and its underlying “real” motivations in bringing this suit.
This approach, which in effect changes a touch-down “zone of interests” inquiry into an intensive probe and litmus test as to the purity of the plaintiff’s motives and the potentiality of conflicting postures toward regulation because of the differing postures of its members, is very clearly not the law. The most direct refutation of the majority’s approach comes from our recent decision in HWTC II, in which no such search was made through HWTC members’ manifold (and even conflicting) interests to determine whether it had standing to make five challenges to the EPA’s rules regulating the burning of hazardous waste and used oil as fuel, promulgated pursuant to the statutory scheme introduced in the Resource Conservation and Recovery Act of 1976, 42 U.S.C. §§ 6921-6939a. The court in that case followed the traditional and proper path: it rejected HWTC’s claim to standing on the basis of its members’ so-called “competitor claims,” but went on to analyze the distinct interests of one lone member of HWTC, BVER Environmental, on whose behalf HWTC alleged injury to “consumer environmental interests.” Concluding that BVER’s interests did fall within the protected zone (in precisely the same way that land disposal operators fall within the same zone, see supra), the court went on to apply the Supreme Court’s test for representational standing outlined in Hunt v. Washington State Apple Advertising Comm’n, 432 U.S. 333, 97 S.Ct. 2434, 53 L.Ed.2d 383 (1977), in particular asking whether “the interests [the association] seeks to protect are germane to the organization’s purpose.” Id. at 343, 97 S.Ct. at 2441. Because HWTC’s charter states that the Council aims, inter alia, to “promote the protection of the environment through the adoption of environmentally sound practices and methods of destroying and treating hazardous wastes,” the court found the standard met. Most important, the court made no effort to divine HWTC’s “overall” interests to determine whether HWTC was a “suitable challenger” in the abstract. Indeed, had it done so it might very well have found that HWTC’s members’ “competitor interests” were predominant and would, according to the expansive new reading given the standing inquiry by the majority today, not “coincide” with what the HWTC II court found to be directly protected interests. In fact, the HWTC II court squarely confronted the problem that “HWTC’s primary interests have a quite different focus from BVER’s interest in consuming relatively clean used oil,” 861 F.2d at 286 (emphasis in original), but expressly concluded that “the potential split appears no bar,” id. (emphasis added). I can find no meaningful distinction between that case and ours; the majority has in my view totally revamped the landscape of “zone of interests” law to the end of frustrating access to complainants with real injuries.
Traditional standing inquiry simply does not call upon us to make the sort of global pronouncements about a party’s overall fitness to sue in the abátract the majority engages in today. Indeed, the majority’s abiding concern about difficulties that we would encounter in determining whether a particular challenge will further the goal of a statute positively pales in comparison to its approach charging courts with the making of profound judgments about the overall suitability of diverse organizations or sprawling multinational corporations to challenge regulatory schemes, insisting we weigh the various ways in which the entity’s interests are internally inconsistent or conflict with other groups who would be within the zone of interests. This is not an appropriate task for the courts. Rather, our proper focus — like that of the HWTC II court — should be on whether the party seeking standing is able to satisfy the simple and relatively straight-forward threshold tests summed up in the Supreme *312Court’s “arguably protected” phrase which we have heretofore applied.
Because the majority approaches HWTC’s principal standing allegation as something other than what it is — namely, an allegation of injury to interests that stand at the heart of the zone protected by HSWA — it makes the mistake of subjecting HWTC to a standard that it is destined to fail. Rather than finding that landfill operators would have standing to sue, and proceeding to determine whether HWTC should be allowed to bring the suit as their representative,6 the majority undertake to determine whether HWTC is a “suitable challenger,” an inquiry that is designed to determine if one party can fairly be relied upon to serve as a proxy for others. In effect, the majority attempts to keep HWTC out because it does not fit through the narrow window the majority has described for “suitable challengers” — but HWTC seeks entrance by way of the front door, as guests that Congress has invited as “intended beneficiaries.” That Congress never expressly stated its desire to protect the interests of land disposal facilities by name (just as it failed to specify explicitly its intent to benefit BVER Environmental, the processor and reseller of used oil that was found to be within the zone of interests in HWTCII) is beside the point, for Congress did expressly state its desire to protect the land and landwater from destruction, and HWTC is entitled to present the claims of entities who own such land that is said to be put at risk from the EPA’s alleged under-regulation. It cannot tenably be argued that these interests are “so marginally related to or inconsistent with the purposes implicit in the statute” that Congress would have intended to forbid this suit.
II. Constitutional Standing
Because the majority disposes of this case on zone of interests grounds, it has deemed it unnecessary to discuss whether the injuries alleged, quite apart from whether they implicate interests that Congress was arguably concerned with, even satisfy the constitutional requirements of “case” or “controversy.” See Maj. op. at 926. To those who understand the traditional standing inquiry to be a two-step process — first, constitutional injury, and then second, prudential concerns7 — the majority’s decision to leap over the discussion of the constitutional aspects of standing — to ignore it altogether — may seem odd. It is. Indeed, much of the misconceived reasoning in the majority’s opinion might most charitably be understood as an effort to evade the issue of constitutional standing at all costs. Because I cannot see the zone of interests test as a bar to standing in this case, I must confront the issue of constitutional standing, and the degree to which this court should stretch our opinion in Petro-Chem to cover cases of this nature. I believe that on the separate issue of constitutional standing, HWTC also satisfies our requirements.
As a general matter, “[f]or constitutional standing, a plaintiff must allege personal injury fairly traceable to the defendant’s allegedly unlawful conduct and likely to be redressed by the requested relief.” HWTC II, 861 F.2d at 281-82 (citing Valley Forge Christian College v. Americans United for Separation of Church and State, Inc., *313454 U.S. 464, 472, 102 S.Ct. 752, 758-59, 70 L.Ed.2d 700 (1982)). In this case, it seems clear to me that HWTC has met this test. For purposes of standing, we assume that the plaintiff is correct on the merits of her claim, and we therefore must assume that HWTC is correct that the HSWA requires more stringent regulation of California List wastes. HWTC seems amply entitled to raise its challenges, for it has convincingly shown the possibility that it will suffer tangible injuries flowing from the under-regulation it alleges. As a general matter, that should suffice to end the inquiry.
There remains the hurdle, however, of this court’s somewhat puzzling statements in Petro-Chem, 866 F.2d at 438. There, the court faced claims by HWTC that had great surface similarity to the claims advanced by the Council in this case. In Petro-Chem, HWTC claimed that lax EPA regulations, which allowed disposal of hazardous waste in geologic repositories, injured HWTC members by exposing those members who use such repositories to “strict, joint, and several liability under the Comprehensive Environmental Response, Compensation, and Liability Act,” 42 U.S.C. §§ 9601-9657, when these unsafe repositories leaked. The court rejected HWTC’s claim that such an injury gave its members — and thus the Council in its representational capacity — standing to sue because, the court concluded, the potential liability was “incurred voluntarily,” and therefore was “not an injury that ‘ “fairly can be traced to the challenged action.” ’ ” 866 F.2d at 438.
Rather, to the extent that this injury is self-inflicted, it is “so completely due to the [complainant's] own fault as to break the causal chain ” [quoting 13 C. Wright, A. Miller & E. Cooper, Federal Practice and Procedure: Jurisdiction 2d § 3531.5, at 458 (2d ed. 1984) (“Wright & Miller”)]. Unlike the “consumer” firm in HWTC II, ... members choosing geologic repositories can avoid the threatened injury by choosing safer methods. If they instead choose disposal methods they believe to be unsafe, they presumably so do in their own self-interest. It is of no moment for the inquiry at hand that they may be “forced” by competitive pressures to choose unsafe methods; we cannot deem them injured, in the sense relevant under controlling precedent, by their own choice to compete in kind.
Id. (emphasis added).
A fair reading of this somewhat terse passage, and the materials cited therein, commands that special attention be called to the italicized portion of this section of the court’s opinion. It is a quotation from Wright & Miller, from a section that deals more generally with causation and the issue whether injuries that “seem[] solely attributable to the plaintiff,” Wright & Miller § 3531.5, at 457 (emphasis added), can support standing. The discussion begins with a commonsense recognition that “[s]elf-inflicted injury may seem a suspicious basis for standing,” id. at 456, but continues that “no rigid lines are drawn on this basis,” id. Wright & Miller explains the rule that can be discerned as follows:
Standing is not defeated merely because the plaintiff has in some sense contributed to his own injury. Standing is defeated only if it is concluded that the injury is so completely due to the plaintiff’s own fault as to break the causal chain.
Id. at 458. I infer from this excerpt that the notion that voluntary choice can break the causal chain for standing purposes should be read quite narrowly — for surely all judicially cognizable injuries can be traced back to some voluntary action of the plaintiff, even if it is nothing more than the decision to get out of bed in the morning and expose oneself to the risks of modern life. No one would argue that an accident victim’s injuries were self-inflicted simply because he “voluntarily” chose to drive onto a highway. Rather, we search for the presence of the fault of another, and so long as the accident was not “so completely due to the plaintiffs own fault," we grant standing.
The injury alleged in PetroChem — liability stemming from the decision to place hazardous waste in salt domes and other geologic repositories — apparently struck the court as nothing more than a wholly voluntary decision (or perhaps more properly, incipient threat) on the part of *314waste disposal operators to harm the environment and expose themselves to liability, quite possibly for the sole purpose of creating standing in that case. The court disregarded half of the Council’s argument— that economic pressures would force this decision, by dooming those who failed to accede to such pressures to the alternative of competitive ruin — and focused on the fact that all the immediate factors going into the decision were apparently under the exclusive control of the disposal operators. That is, with full knowledge of what they were doing, they would put hazardous waste in repositories that they knew would not contain the waste’s hazardous constituents. The HWTC members in Petro-Chem were essentially seeking stricter regulation of themselves in order to avert environmental catastrophe, and the court’s response was to refuse to give judicial sanction to such thinly veiled threats when the intervention of the government was not necessary to ameliorate this self-inflicted harm.
The Council’s claim of injury in the present case — like that recognized in HWTC II — is altogether different for the simple reason that the plaintiffs here do not allege that lax EPA regulation of themselves will somehow cause them to knowingly put dangerous waste into the ground and thereby incur liability. Rather, they complain that the EPA’s lax regulation of others — notably, waste generators — will cause these third parties to deliver into the hands of land disposal operators hazardous waste that is certified as safe for land disposal but which, because of their unknown properties, in fact could expose them to severe liability and sanctions in the future. Moreover, this is not the only element of HWTC’s allegations: precisely as BVER Environmental alleged in HWTC II, the Council here argues that in order to responsibly avoid the injuries that could stem from EPA’s lax regulations, members will face equally injurious financial drains, because the EPA’s policies “make[] it more difficult, time consuming and expensive to ensure that restricted California List wastes are not improperly land disposed.” Aff. at 1111. Compare HWTC II, 861 F.2d at 281-82 (crediting HWTC’s identical argument that one member company, which was in the business of receiving used oil from heavy manufacturing industries for processing and resale, found it “expensive to test every tankload” when lax EPA regulations caused third parties to ship it adulterated or contaminated used oils, and therefore “suffer[ed] direct loses as a recipient of contaminated used oils”). These injuries suffice, in my view, to satisfy the constitutional requirements for standing.
III. Conclusion
There is an undercurrent of unease in the majority’s opinion with the fact that HWTC is not the ideal challenger of these regulations. This ideal is satisfied in cases where traditional environmental groups are able to commit their resources to challenging agency actions. But of course the mere existence of these more conventional challengers, even if they might seem more comfortable, does not in any way operate to cancel the otherwise valid standing of parties like the land disposal operators in this case, or groups like HWTC who seek to sue on their behalf. Cf. Public Citizen v. Department of Justice, — U.S. -, 109 S.Ct. 2558, 2564, 105 L.Ed.2d 377 (1989) (“The fact that other citizens or groups might make the same complaint ... does not lessen appellants’ asserted injury.”). The recognition that these other more conventional champions of environmental interests unquestionably fall within the zone of interests does not mean that there is no room left for other groups to “arguably” fit within the zone. Data Processing, 397 U.S. at 153, 90 S.Ct. at 829-30 (quoted in Clarke, 479 U.S. at 397, 107 S.Ct. at 756). In this case, however, the majority has seen fit to erect stiff barriers unjustified by the Supreme Court or our own prior precedent to keep the nontraditional challengers out of court. Because I believe that this approach is both ill-advised and inconsistent with the zone of interests test as it has been articulated by the Supreme Court, I respectfully dissent.

. My dissent addresses only the issue of standing. I do not find it necessary in this case to discuss the merits of the Council’s claims, and this opinion should therefore not be read to intimate any views thereon.


. The Supreme Court itself has recognized that “[t]he ‘zone of interest' formula ... has not proved self-explanatory,” Clarke, 479 U.S. at 396, 107 S.Ct. at 755-56, citing several examples of scholarly criticism. See id. n. 11.


. In particular. Congress evidenced a desire "to encourage the development of alternative treatment technology and capacity, by drastically reducing current dependence on land disposal.” H.R.Rep. No. 198, 98th Cong., 1st Sess. 32, reprinted in 1984 U.S.Code Cong. & Admin.News 5576, 5591.


. This inquiry — focusing on whether the asserted interests are traceable to the core injury that the statute seeks to attack — originated with the Supreme Court. In Data Processing, the Court "concluded that Congress had arguably legislated against the competition that the petitioners sought to challenge, and from which flowed their injury." Investment Company Institute v. Camp, 401 U.S. 617, 620-21, 91 S.Ct. 1091, 1094, 28 L.Ed.2d 367 (1971) (quoted at length and with approval in Clarke, 479 U.S. at 397 n. 13, 107 S.Ct. at 756-57 n. 13) (emphasis added).


. The majority attempts to explain its analysis of BVER Environmental’s claim in HWTC II as consistent with its result in this case today, but its analysis is a non sequitur. In HWTC II, it is very clear that the court did not deal with BVER’s claims under the rubric "suitable challenger’’; rather, the court found that BVER’s “consumer environmental interests” fell within the zone of interests protected by the statute. It is extremely misleading to transform HWTC IVs analysis in this way.


. In this regard, the discussion of the HWTC II court should be controlling. See 861 F.2d at 286.


. Compare Data Processing, 397 U.S. at 152, 90 S.Ct. at 829 ("The first question is whether the plaintiff alleges that the challenged action has caused him injury in fact, economic or otherwise."); Barlow v. Collins, 397 U.S. 159, 167-68, 90 S.Ct. 832, 838-39, 25 L.Ed.2d 192 (1970) (Brennan, J., concurring in the result and dissenting) (describing the Court’s approach to standing set out in Data Processing as having "two steps: (1) ... to determine ‘whether the plaintiff alleges that the challenged action has caused him injury in fact’; (2) if injury in fact is alleged, the relevant statute or constitutional provision is then examined to determine 'whether the interest sought to be protected by the complainant is arguably within the zone of interests to be protected____”'). See also Investment Company Institute v. FDIC, 815 F.2d 1540, 1544 (D.C.Cir.), cert. denied, 484 U.S. 847, 108 S.Ct. 143, 98 L.Ed.2d 99 (1987) ("Once we find ['injury in fact’], we must turn to the ‘prudential’ or ‘zone of interests’ standing test____’’).